      Case 4:16-cv-03577 Document 176 Filed on 08/05/19 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                UNITED STATES DISTRICT COURT                              August 05, 2019
                                 SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                     HOUSTON DIVISION

JUAN HERNANDEZ, et al,                            §
                                                  §
         Plaintiffs,                              §
VS.                                               §   CIVIL ACTION NO. 4:16-cv-03577
                                                  §
CITY OF HOUSTON,                                  §
                                                  §
         Defendant.                               §

                                   ORDER DENYING STAY

       The Court, having considered all papers filed in support of, and in opposition to, the City

of Houston, Texas’s Motion to Stay Proceeding Pending Interlocutory Appeal, DENIES the

City’s Motion for the following reasons: First, the City is unlikely to succeed on its appeal, if the

Fifth Circuit even grants its petition. Second, the costs the City will incur if the action proceeds

are largely those which it would incur irrespective of class certification, and any additional costs

associated with certification are minimal and do not rise to the level of irreparable harm under

Fifth Circuit precedent. Third, Plaintiffs will be substantially harmed by further delay in

adjudicating their claims, particularly since significant time has already lapsed since the

initiation of this action due to the City’s discovery misconduct. Finally, the public interest

militates against a stay, as it favors the speedy resolution of disputes. Therefore, the Court finds

that a stay is not warranted.

       It is so ORDERED.

       SIGNED on this 5th day of August, 2019.


                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




1/1
